The Court,
Chambees, J.:
Held the levy to be good.*

On tlie hearing in the Supreme Court for a writ of mandamus to compc 1 Judge Chambers to vacate the order sustaining the levy, argued at the January term, 1884, J. W. Romeyn appearing for Rogers, the. relator, and Mr. Fuller for respondent, the court granted the writ. Ho opinion having been filed in that court, we give the case a place in this volume.
Wé have been unable to obtain the briefs of counsel, they having loaned them where they cannot be had just as we need them; so we do not cite the authorities.
B.Ut the point particularly decided, as we recall it (having been present at the hearing of the motion for mandamus at Lansing), was that levying upon muniments of title was not a levy upon realty.